Citation Nr: 1544693	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  15-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the October 23, 2013 Board of Veterans' Appeals (Board) decision finding that the moving party was not entitled to service connection for right ear hearing loss should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issue of a higher initial (compensable) rating for left ear hearing loss will be addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, associate Counsel 


INTRODUCTION

The Veteran, who was the moving party in this case, had active service from September 1952 to July 1954.  The moving party died in August 2015.

This matter is currently before the Board on the moving party's May 28, 2015 motion for revision on the grounds of CUE of the October 23, 2013 Board decision denying service connection for right ear hearing loss.


FINDING OF FACT

Prior to adjudication by the Board, VA was notified that the moving party died in August 2015.  


CONCLUSION OF LAW

Due to the death of the moving party, the Board has no jurisdiction to adjudicate the merits of this motion.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the moving party had the above stated motion pending on appeal before the Board when he died in August 2015.  Prior to adjudication of the motion by the Board, VA was notified of the moving party's death.  As a matter of law, appellant's claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the moving party, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the moving party.  
79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  
38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).


ORDER

The moving parties motion is dismissed



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


